Citation Nr: 0000293	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-19 378	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina




THE ISSUES

Entitlement to service connection for respiratory, skin and 
eye disorders, claimed as secondary to mustard gas exposure.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating action of the RO.  

The Board remanded the case in May 1997 for further 
development.  



FINDINGS OF FACT

1.  The competent evidence of record shows that the veteran 
did not have full-body exposure to nitrogen or sulfur mustard 
or Lewisite in connection with his training at Camp Blanding 
or Fort Meade or other military service during World War II.  

2.  The veteran is not shown to have chronic bronchitis, 
cataracts with resulting surgical aphakia, actinic keratoses 
or any squamous cell carcinoma of the skin as the result of 
mustard gas exposure during service.  

3.  No competent evidence has been submitted to show that the 
currently demonstrated pulmonary fibrosis, rosacea, tinea 
pedis and onychomycosis, tinea faciale, xerosis with 
fissuring, hand dermatitis, seborrheic dermatitis, glaucoma, 
meibomitis, a small Hollenhorst plaque of the left eye, dry 
eye, corneal marginal degeneration, bilateral ruptured 
vitreous face and age-related macular degeneration were due 
to claimed mustard gas exposure or other disease or injury 
which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have chronic bronchitis, 
cataracts with surgical aphakia, actinic keratoses and 
squamous cell carcinoma of the skin due to disease or injury 
which were incurred in or aggravated by service; nor may any 
be presumed to be due to the exposure to nitrogen or sulfur 
mustard or lewisite which was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(1999).  

2.  Well-grounded claims of service connection for pulmonary 
fibrosis, rosacea, tinea pedis and onychomycosis, tinea 
faciale, xerosis with fissuring, hand dermatitis, seborrheic 
dermatitis, glaucoma, meibomitis, a small Hollenhorst plaque 
of the left eye, dry eye, corneal marginal degeneration, 
bilateral ruptured vitreous face and age related macular 
degeneration due to mustard gas exposure have not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is suffering from various 
respiratory, skin and eye disorders as a result of exposure 
to mustard gas during service at Camp Blanding in Florida and 
Fort Meade in Maryland.  

A careful review of the service medical records shows that 
they are negative for any disability at issue.  The service 
records show that the veteran had completed "Infantry Basic 
Training" and served as a rifleman with the "553rd Ordnance 
Heavy Maintenance Company, Tank 9th Army."  It also was noted 
that he had completed "ASF Technical School" at "Fort 
Benning, Ga. Cooks and Bakers (060)" and that he had worked 
as a pipe fitter prior to service.  The Board notes that the 
veteran has been in receipt of service connection for 
bilateral trench foot since separation from service.  

In September 1975, the veteran was diagnosed with tinea 
faciale.  A report of a November 1976 VA hospitalization 
noted that the veteran had undergone a cataract extraction of 
right eye.  

Private medical records associated with the claims file 
include an undated report of a physical examination which 
yielded a diagnosis of pulmonary fibrosis.  A June 1988 
hospital summary report noted that the veteran was status 
post pulmonary fibrosis secondary to asbestosis.  The report 
of July 1990 x-ray studies included the diagnostic impression 
of "stable pleural plaques since 1988 as classified in the 
attached form for pneumoconiosis."  

In the 1990's, the veteran was diagnosed with very mild age-
related macular degeneration, surgical aphakia, meibomitis, a 
small Hollenhorst plaque of the left eye, rosacea, tinea 
pedis and onychomycosis, xerosis with fissuring, hand 
dermatitis and actinic keratosis.  Possible squamous cell 
carcinoma of the skin also was noted.  

A VA skin examination was conducted in March 1994.  The 
diagnosis was that of tinea pedis; neurologic sequelae of the 
veteran's service-connected trench foot; and nitrogen mustard 
gas exposure claimed by the veteran, no disease found.  

A letter dated in July 1997 from the Army Chemical and 
Biological Defense Command stated that human mustard gas 
testing had not been conducted at either Camp Blanding or 
Fort Meade.  

A VA eye examination was conducted in September 1997.  The 
diagnosis was that of aphakia; absolute glaucoma, secondary 
to aphakia, surgically corrected; dry eye; corneal marginal 
degeneration; ruptured vitreous face; right greater than 
left; and macular degeneration.  

A VA skin examination was also conducted in September 1997.  
The veteran noted a history of being twice exposed to mustard 
gas in service.  The diagnosis was that of probable 
seborrheic dermatitis, "[p]ossible actinic keratosis versus 
or in addition to cutaneous horns," a well-healed post 
surgical scar posterior to the left ear, "[p]ost 
inflammatory versus normal aging, hypopigmentation, atrophic 
areas on the posterior leg likely secondary to remote boils" 
and tinea unguium.  The examiner indicated that "mustard gas 
exposure could increase the risk for actinic keratosis and 
other pre-cancerous lesions or cancerous lesions."  

A VA examination in September 1997 also reported diagnoses of 
symptomatology consistent with chronic bronchitis and history 
of sinusitis.  

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin;

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease;

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

38 C.F.R. § 3.316.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

There is a relaxed standard for establishing service 
connection in a case involving exposure to mustard gas.  
Pearlman v. West, 10 Vet. App. 120 (1998).  The regulations 
that establish presumptive service connection for certain 
disorders with respect to mustard gas exposure subsume the 
requirements of a nexus or link.  Therefore, the 
determinative issues presented by the claim are (1) whether 
the veteran had full body exposure to mustard gas during 
service; and (2) whether he has any of the current disorders 
subject to the presumption.  Id.  

For purposes of submitting a well-grounded claim relating to 
exposure to mustard gas under 38 C.F.R. § 3.316, the Board 
must assume that the lay testimony of exposure is true for 
the diseases enumerated in 38 C.F.R. § 3.316.  Id.  

Specific VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence that shows that the claim is 
plausible is required to set forth a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Regulations also require a 
continuity of symptomatology to link the post-service 
symptoms to injury during service when the fact of chronicity 
in service is not adequately supported.  38 C.F.R. § 
3.303(b).  To prevail on a direct basis, the veteran would 
have to provide medical evidence that relates his current 
disability to his period of active service or to mustard gas 
exposure during his period of service.  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the issue involves a question of medical 
diagnosis or causation, medical evidence must be submitted to 
make the claim well grounded.  See Grottveit at 93.  

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.  

The veteran has submitted clinical evidence which shows that 
he has confirmed diagnoses of chronic bronchitis, cataracts 
with resulting surgical aphakia and possible squamous cell 
carcinoma of the skin, diseases for which presumptive service 
connection may be allowed in accordance with 38 U.S.C.A. § 
3.316(a)(1) and (2).  In addition, the recent VA examination 
indicated that the claimed mustard gas exposure could be a 
risk factor in the development of actinic keratoses.  Thus, 
the veteran has presented well-grounded claims for these 
conditions.  

However, the Board finds that service connection is not 
warranted on a presumptive basis in accordance with 38 
U.S.C.A. § 3.316 because the competent evidence on file is 
against a finding that the veteran had "full-body exposure" 
to nitrogen or sulfur mustard or Lewisite at any time during 
active service including his training at Camp Blanding in 
Florida and Fort Meade in Maryland.  The only evidence on 
file of full body exposure consists of the veteran's 
unsupported lay assertions and testimony.  While the veteran 
has presented some material to suggest that some testing 
might have been performed at Camp Blanding, the Board finds 
that the veteran's assertion of full-body exposure to mustard 
gas are not supported by official military records or other 
evidence of probative value.  The Board notes the July 1997 
Army Chemical and Biological Defense Command letter which 
specifically stated that human mustard gas testing had not 
been performed at Camp Blanding or Fort Meade.  

Accordingly, the Board finds that a clear preponderance of 
the evidence is against the veteran's unsubstantiated 
assertion that he was exposed to mustard gas during active 
service.  The clinical evidence on file does not show the 
onset of any chronic skin or respiratory disorders until many 
years after service.  In addition, medical evidence has 
attributed his respiratory condition to long-term post-
service exposure to asbestos and his glaucoma to aphakia.  

Although the veteran claims that he has keratitis due to 
mustard gas exposure, medical personnel have not diagnosed 
him with the condition.  Without full-body exposure to 
specified vesicant agents demonstrated, the veteran may not 
avail himself of the presumptive provisions provided for 
certain disorders in 38 C.F.R. § 3.316.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316.  Therefore, service connection on a presumptive basis 
for chronic bronchitis, cataracts with resulting surgical 
aphakia and any squamous cell carcinoma of the skin in 
accordance with 38 C.F.R. § 3.316 or for the claimed actinic 
keratoses is not warranted.  

The Board has reviewed all of the evidence of record and 
notes that the veteran's other skin and eye conditions are 
not disabilities for which presumptive service connection is 
warranted under 38 C.F.R. § 3.316.  Further, the statements 
of the veteran have no probative value concerning the 
question of a relationship between the claimed disorders and 
the claimed mustard gas exposure, since he has not been shown 
to have any medical training.  See Grottveit; Espiritu, 
supra.  No competent evidence has been submitted to support 
these assertions.  Consequently, no presumption pertaining to 
mustard gas exposure is applicable to the remaining 
conditions at issue and there is no competent evidence of 
record specifically in support of a correlation between any 
remaining skin or eye conditions and mustard gas exposure.  

In addition, the Board notes that, while VA examiners noted 
the veteran's reported history of exposure to mustard gas 
during service, they did not diagnosis any conditions 
resulting from any putative exposure.  

Without competent medical evidence demonstrating that a 
disability currently exists that is due to a disease that was 
present in service, or disease subject to a presumption with 
one year thereafter, or that there is otherwise a causal 
relationship between current disability and service, the 
Board must find that the veteran's claims of service 
connection for the remaining skin and eye conditions are not 
well grounded.  See 38 C.F.R. § 3.316; Pearlman, Grottveit, 
supra.  


ORDER

Service connection for chronic bronchitis, cataracts with 
resulting surgical aphakia, actinic keratoses and squamous 
cell carcinoma of the skin as due to mustard gas exposure is 
denied.  

Service connection for pulmonary fibrosis, rosacea, tinea 
pedis and onychomycosis, tinea faciale, xerosis with 
fissuring, hand dermatitis, seborrheic dermatitis, glaucoma, 
meibomitis, a small Hollenhorst plaque of the left eye, dry 
eye, corneal marginal degeneration, bilateral ruptured 
vitreous face and age-related macular degeneration due to 
mustard gas exposure is denied as well-grounded claims have 
not been submitted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

